Citation Nr: 1111345	
Decision Date: 03/22/11    Archive Date: 04/05/11

DOCKET NO.  09-16 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1963 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating determination of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Milwaukee, Wisconsin.

With respect to the issue of right ear hearing loss, the Board observes that the Veteran submitted a notice of disagreement as to a May 2008 rating decision which was received at the RO on June 8, 2009.  The RO informed the Veteran in July 2009 that his appeal was not timely, and that it would therefore interpret his correspondence as a claim to reopen.  Thereafter, it adjudicated this issue, reopening the claim and denying it on its merits.  The Veteran submitted another notice of disagreement and, following the issuance of a May 2010 statement of the case, perfected an appeal as to right ear hearing loss.  

Pertinent law and regulations provide that a notice of disagreement must be filed at the appropriate VARO within one year from the date of the notice of the determination being appealed.  38 U.S.C.A. § 7105(b)(1) (West 2002); 38 C.F.R. §§ 20.300, 20.302 (2010).  Here, the May 2008 rating decision referenced in the Veteran's June 2009 notice of disagreement was mailed on June 4, 2008.  Although the Board acknowledges that this is four days after the one-year appeal period, the Veteran's June 2009 correspondence is still timely because of the "postmark rule."  Such rule provides that any response postmarked prior to expiration of the applicable time limit will be accepted as having been timely filed.  38 C.F.R. § 20.305 (2010).  In the event that the postmark is not of record, as is the case here, the postmark date will be presumed to be five days prior to the date of receipt of the document by the VA.  Id.  As such, the Veteran's June 2009 notice of disagreement was timely received and his claim is one for service connection and not a request to reopen a previously disallowed claim.  This is reflected in the title page above.






FINDINGS OF FACT

1.  The competent and probative evidence is, at the very least, in relative equipoise as to whether the Veteran's current right ear hearing loss is due, in part, to service-related trauma.

2.  The competent and probative evidence is, at the very least, in relative equipoise as to whether the Veteran's current tinnitus is due, in part, to service-related trauma.


CONCLUSIONS OF LAW

1.  Right ear hearing loss was incurred during the Veteran's active duty service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).  

2.  Tinnitus was incurred during the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  In this case, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  



Other Due Process Considerations

The Board notes that the Veteran indicated in his June 2010 substantive appeal that he desired "to appear before a hearing officer for an informal hearing at the VA Regional Office in Milwaukee, Wisconsin."  There is no indication that the Veteran's request for an RO hearing has been fulfilled.  Despite this obvious error, the Board finds that it may proceed with a decision at this time because it is granting in full the benefits sought on appeal.  Thus, there is no prejudice to the Veteran and, in fact, remanding this appeal to provide him with an RO hearing would only delay a favorable outcome.  

Legal Criteria and Analysis

The Veteran contends that he is entitled to service-connected compensation benefits for right ear hearing loss and tinnitus.  It is his belief that his hearing loss and tinnitus are due, in part, to an incident that occurred during bi-yearly diving qualifications.  Statements and testimony received during this appeal reflect that the Veteran's right ear was observed to bleed following an escape training exercise that required him to enter a pressurized column of water and rise approximately fifty feet without any protective gear.  According to a corpsman who served with the Veteran and monitored the training exercise, this right ear bleeding indicated a ruptured ear drum, a possible adverse effect of the pressurized water.  No treatment was provided, but the Veteran asserts that he noticed ringing in his ears and decreased right ear hearing from that point forward.  The ringing in his ears was further aggravated by the many hours of exposure to turbine generators he experienced while working in the engine room of the submarine.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002).  Generally, this requires (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303(d).  Alternatively, service connection may be established either by showing that a chronic disability or disease was incurred during service and later manifestations of such chronic disability or disease are not due to intercurrent cause(s) or that a disorder or disease was incurred during service and there is evidence of continuity of symptomatology which supports a finding of chronicity since service.  38 C.F.R. § 3.303(b).  Finally, certain chronic disabilities, such as hearing loss (as an organic disease of the nervous system), are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).

Here, the Veteran's service treatment records do not demonstrate a hearing loss disability, as defined for VA compensation purposes, nor do they show complaints or treatment for tinnitus.  See 38 C.F.R. § 3.385 (2010).  His August 1969 separation examination is negative for any diseases or defects of the ears.  Similarly, there is no contemporaneous evidence of hearing loss or tinnitus complaints for many years after service separation.  The first contemporaneous evidence of tinnitus is the Veteran's November 2007 claim for compensation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Right ear hearing loss which meets VA's definition of a disability is not shown until an April 2009 private audiological evaluation.  See 38 C.F.R. § 3.385.  While such evidence weighs against the Veteran's claim that any current hearing loss or tinnitus is related to service, the lack of evidence of either disability during service or immediately thereafter is not fatal to the Veteran's claim.  Rather, the Board must consider whether there is competent evidence which attributes post-service hearing loss or tinnitus to some service injury or event.  See 38 C.F.R. § 3.303(d).

With respect to the Veteran's claimed in-service right ear trauma and acoustic noise exposure, the evidence of record tends to support his lay assertions.  In this regard, service personnel and medical records indicate that the Veteran served in the Navy from August 1963 to August 1969 and that he served as a machinist's mate (submarines) aboard USS NAUTILUS (SSN 571).  See 38 U.S.C.A. § 1154(a) (West 2002).  Further, as discussed above, the Veteran has submitted a lay statement from the corpsman who witnessed the diving exercise and has confirmed that he ruptured his right ear drum during service.  The Board observes that it has no reason to dispute the lay evidence, see Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), or to doubt the credibility of the Veteran and the corpsman.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  As such, the Veteran's in-service injuries have been confirmed.  

Turning to the issue of whether his current hearing loss and/or tinnitus are related to in-service noise exposure, the record contains a number of competent medical opinions addressing the issue of etiology.  The first, which is found in an April 2008 VA examination report, indicates that the Veteran did not demonstrate right ear hearing loss which met the VA's definition of a disability.  Rather, it was noted that the Veteran's hearing loss was in a frequency more consistent with age-related loss (i.e., 8,000 Hertz); his reported tinnitus was deemed to be more likely than not related to this age-related hearing loss.  

Thereafter, the Veteran submitted a report of an April 2009 private audiological evaluation in support of his claim.  Based on her examination of the Veteran and his reported history of a ruptured right tympanic membrane and forty-four months of standing watching in the engine room of the USS NAUTILUS with no hearing protection, it was the private audiologist's opinion that "there is no question . . . that the right sided hearing loss and [the Veteran's] tinnitus are a direct result of a diving bell pressure accident while serving in the Navy."  

The Veteran underwent additional audiological evaluation in November 2009 at which time speech recognition testing confirmed mild right ear hearing loss.  Nevertheless, the examining audiologist opined that the Veteran's right ear hearing loss is "less likely as not" caused by acoustic trauma incurred during service.  Such opinion was based on the fact that there is "no scientific basis for concluding that delayed onset hearing loss exists," and the Veteran's medical records, including his service treatment records, are silent for any right ear hearing loss for nearly forty years after service.  Thereafter, the Veteran's claims file was sent to a physician for consideration of whether any current hearing loss or tinnitus may be the result of the diving exercise.  The April 2010 report reflects that the reviewing physician determined it is "less likely than not" that the Veteran's current right ear mild sensorineural hearing loss is due to service, to include the diving incident.  He indicated that any hearing loss due to trauma should occur at the time of incident; thus, a negative opinion was being provided because there is no evidence of right ear hearing loss for more than forty years following the diving incident.  The April 2010 report also reflects that it was the reviewing physician's opinion that tinnitus is less likely than not related to service as there is no evidence of complaint during service.  

In evaluating the probative weight to afford to these conflicting opinions, the Board notes that the April 2008 VA examiner did not provide any opinion regarding the Veteran's right ear hearing loss because there was no disability for VA purposes shown at such time.  As for the Veteran's tinnitus, the examiner did not have the statement of the medical corpsman which indicated a ruptured ear drum during service.  The lack of an opinion regarding the possibility that this rupture might be responsible for the Veteran's tinnitus renders this opinion inadequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

As for the remaining opinions of record, the Board finds that the reports of the April 2009 private audiologist, the November 2009 VA examiner, and the April 2010 reviewing VA physician to be adequate and probative to the issue on appeal.  In this regard, all of these opinions rely upon an accurate medical history of the Veteran's service-related and nonservice-related noise exposure, in-service ear trauma due to noise exposure and the diving exercise, and complaints of tinnitus, and all of these opinions are accompanied by a rationale that reflects consideration of medical principles.  See id.  At the very least, it can therefore be said that the evidence of record is in relative equipoise as to whether the Veteran's tinnitus and right ear hearing loss are related to military service.  

However, a closer look at the evidence tends to indicate that the negative VA opinions do not actually preponderate against an award of service connection, especially for right ear hearing loss.  In this regard, service connection does not require that a disability be present at the time of separation.  Hensley v. Brown, 5 Vet. App. 155, 164 (1993).  Moreover, there is nothing which requires that the sole etiology of a disease be service-related.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In the present case, the Veteran contends that he has experienced tinnitus and decreased right ear hearing loss since his diving injury in service.  Current evaluation shows that he has abnormal right ear hearing and normal left ear hearing; entrance audiograms show that he entered service with symmetric hearing.  It is true that the damage to the Veteran's right ear hearing may not have been measurable for many years after service, but the simple fact that there was no evidence of hearing loss immediately following the incident cannot be a basis for denial.  Similarly, the absence of contemporaneous complaint of tinnitus at separation cannot be the sole basis for a negative medical opinion.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  In the present case, the Veteran has presented competent lay testimony of ringing in his ears since service and the Board finds no reason to doubt the credibility of such statements.  

Therefore, with consideration of the competent and credible lay evidence of record and the April 2009 private audiological opinion attributing the Veteran's current tinnitus and right ear hearing loss to service-related traumas, the Board finds that the evidence is, at the very least in equipoise as to the issue of whether such disabilities are etiologically related to service.  Affording all reasonable doubt in favor of the Veteran, the Board finds that service connection should therefore be granted for tinnitus and right ear hearing loss.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for right ear hearing loss is granted.

Entitlement to service connection for tinnitus is granted.


____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


